In a negligence action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County, entered August 10, 1965, as denied his motion to dismiss the defense of the defendant Board of Education that the action was time-barred. Order, insofar as appealed from, reversed, with $10 costs and disbursements, and motion granted. In our opinion, under the facts of this ease and the applicable sections of the law then in force, the plaintiff was entitled to one year and 73 days from the accrual of the cause of action within which to commence the action against the Board of Education (General Municipal Law, § 50-h; General Corporation Law, § 3, subd. 2; former Civ. Prac. Act, § 24, now CPLR 204, subd. [a]; Amex Asphalt Corp. v. City of New York, 263 App. Div. 968, affd. 288 N. Y. 721; Gurfein v. City of New York, 28 Misc 2d 252; Israel v. City of New York, 28 Misc 2d 418; De Jose v. Town of Hempstead, 25 Misc 2d 780).
Beldock, P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.